DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al (Fig. 9) in view of Li et al (Fig. 5).
Regarding claim 1, Takenaka et al (Fig. 9) discloses all the limitations in claim 1 as described in the previous office action except for that band pass filter between the second end of the output side winding and the output node and the bandpass filter comprising the capacitive element. Li et al (Fig. 5) discloses an amplifier circuit comprising a band pass filter (54) between the second end (right terminal of secondary winding of the transformer 53) of the output side winding (secondary winding of the transformer 53) and the bandpass filter (54) comprising the capacitive element (capacitive element in 54; It should be noted that the bandpass filter is made out of the combination between high pass filter and low pass filter). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the band pass filter between the second end of the output side winding and the output node of Takenaka et al (Fig. 9), such as taught by Li et al (Fig. 5) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. 
Regarding claim 7, wherein the differential amplifier circuit (4) is configured to amplify the high frequency signal (RF IN according to an envelope tracking scheme.

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2-12 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2716